Name: Commission Regulation (EC) No 1704/94 of 12 July 1994 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  foodstuff
 Date Published: nan

 No L 180/ 12 14. 7. 94Official Journal of the European Communities COMMISSION REGULATION (EC) No 1704/94 of 12 July 1994 establishing unit values for the determination of the customs value of certain perishable goods communicated to the Commission in accordance with Article 173 (2) of Regulation (EEC) No 2454/93 is that unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code ('), Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (2), as last amended by Regulation (EC) No 1 500/94 (3), and in parti ­ cular Article 173 ( 1 ) thereof, Whereas Articles 173 to 177 of Regulation (EEC) No 2454/93 provide that the Commission shall periodically establish unit values for the products referred to in the classification in Annex 26 to that Regulation ; Whereas the result of applying the rules and criteria laid down in the abovementioned Articles to the elements Article 1 The unit values provided for in Article 173 ( 1 ) of Regula ­ tion (EEC) No 2454/93 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 15 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 July 1994. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 302, 19 . 10 . 1992, p . 1 . o OJ No L 253, 11 . 10 . 1993, p . 1 . P) OJ No L 162, 30. 6 . 1994, p. 1 . 14. 7. 94 Official Journal of the European Communities No L 180/13 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs | Dkr DM FF Dr £ Irl Lit 1 F1 £ 1,10 0701 90 59| New P °tatoes 46&gt;90 1858 353&gt;48 89'89 308 '76 13570 37'48 89425 100'85 37'02 120 0702 00 9o( Tomatoes 47'91 1898 361 '90 92'17 315'69 13929 38,00 90836 103'29 37'35 1.30 0703 10 19 Onions (other than seed) 37,80 1498 284,90 72,45 248,86 10937 30,21 72077 81,29 29,84 1.40 0703 20 00 Garlic 233,47 9252 1759,57 447,50 1536,96 67551 186,60 445148 502,05 184,31 1.50 ex 0703 90 00 Leeks 55,11 2191 416,83 106,38 362,51 15522 43,90 105358 119,58 42,20 1.60 ex 0704 10 101 Caujiflowers 57 81 2331 438,81 113,34 385,48 15133 43,14 104614 127,38 45,06 ex 0704 10 90 ) 1.70 0704 20 00 Brussels sprouts 53,71 2172 405,33 104,22 354,64 14950 41,74 101870 116,85 40,02 1.80 0704 90 10 White cabbages and red cab- 17,14 681 129,98 33,09 113,00 4877 13,79 31888 37,18 13,32 bages 1.90 ex 0704 90 90 Sprouting broccoli or calabrese 79,26 3206 598,09 153,78 523,30 22060 61,59 150316 172,41 59,05 (Brassica oleracea var. italica) 1.100 ex 0704 90 90 Chinese cabbage 36,78 1463 279,14 71,12 243,78 10454 29,10 68223 79,83 28,31 1,110 0705 1 1 9o| Cabbage lettuce (head lettuce) 40,96 1632 310,06 79,27 269,67 11511 32,39 78153 88,99 31,08 1.120 ex 0705 29 00 Endives 21,82 877 162,70 42,58 143,89 5690 17,51 39262 47,92 17,72 1.130 ex 0706 10 00 Carrots 16,90 673 128,33 32,72 111,98 4793 13,36 31281 36,73 12,98 1.140 ex 0706 90 90 Radishes 60,46 2405 458,53 116,76 398,62 17204 48,65 112485 131,17 47,01 1 150 070700 19| Cucumbers 55&gt;21 2193 417'12 106'57 364'08 15879 43'67 103026 119'50 42.86 1-160 0708 10 9 °1 Peas (Pisum sativum) 303,03 12008 2283,81 580,82 1994,87 87677 242,1 9 577774 651,63 239,22 1.170 Beans : 1,1701 ?! ln\ Bea"s (Vigna spp., Pbaseolus m 9961 ^9453 481,82 1654,84 72732 200,91 479290 540,56 198,450708 20 90 ) spp.) 1.170.2 0708 on! Bfans (Phaseolus ssp., vulga - 91 26 3616 6g778 17491 60077 26404 72,93 174000 196,24 72,040708 20 90 ) rts var. Compressus Savt) 1.180 ex 0708 90 00 Broad beans 92,83 3894 734,40 189,09 645,42 21793 71,04 142837 212,96 66,61 1.190 0709 10 00 Globe artichokes 61,64 2453 467,78 119,18 408,52 17518 48,77 114325 133,77 47,45 1.200 Asparagus : 1.200.1 ex 0709 20 00  green 714,68 28320 5386,12 1369,81 4704,70 206777 571,19 1362618 1536,81 564,19 1.200.2 ex 0709 20 00  other 217,11 8646 1639,96 420,00 1429,46 63062 171,19 406332 470,91 167,19 1.210 0709 30 00 Aubergines (egg-plants) 95,92 3814 724,88 185,31 635,57 27371 75,84 177278 208,01 74,00 1.220 ex 0709 40 00 Ribbed celery (Apium graveo- 80,83 3211 610,71 156,02 533,05 23248 63,94 150841 174,96 62,75 lens var. dulce) 1.230 0709 51 30 Chantarelles 695,38 27556 5240,70 1332,83 4577,67 201 194 555,77 1325827 1495,32 548,96 1.240 0709 60 10 Sweet peppers 114,39 4533 862,13 219,25 753,06 33097 91,42 218107 245,99 90,30 1.250 0709 90 50 Fennel 73,55 2966 558,22 144,18 490,38 19251 54,88 133083 162,05 57,33 1.260 0709 90 70 Courgettes 29,03 1 156 220,33 56,18 192,26 8230 22,94 53707 63,06 22,28 1.270 ex 0714 20 10 Sweet potatoes, whole, fresh 47,33 1875 356,69 90,71 311,56 13693 37,82 90239 101,77 37,36 (intended for human consumption) 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), 83,78 3378 639,04 164,08 560,82 21 691 62,54 145547 184,60 66,87 fresh 2.20 2.30 ex 0804 30 00 Pineapples, fresh 29,55 1 171 222,70 56,64 194,53 8 549 23,61 56342 63,54 23,32 2.40 ex 1 °1 Avocados, fresh 128,59 5095 969,11 246,46 846,50 37204 102,77 245172 276,51 101,51 ex 0804 40 90 j No L 180/14 Official Journal of the European Communities 14. 7. 94 Code CN code Description l Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 ex 0804 50 00 Guavas and mangoes, fresh 118,24 4685 891,16 226,64 778,42 34212 94,50 225453 254,27 93,35 2.60 Sweet oranges, fresh : 2.60.1 0805 10 11 0805 10 31 Sanguines Sem'"San" 36,69 1453 276,52 70,32 241,53 10615 29,32 69956 78,90 28,96 0805 10 41 2.60.2 0805 10 15  Navels, Navelines, Nave 0805 10 25 0805 10 35 lates, Salustianas, Valencia lates, Mal «S: ^22 1831 ^ 88'60 304'31 13374 3^4 88 137 »- « 36,49 0805 10 45J Shamoutis, Ovalis, Trovita and Hamlins 2.60.3 0805 10 19 none in 79 0805 10 39  Others 33,74 1337 254,33 64,68 222,16 9764 26,97 64344 72,57 26,64 0805 10 49 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh : 2.70.1 ex 0805 20 10  Clementines 79,36 3 145 598,13 152,11 522,45 22 962 63,43 1 51319 170,66 62,65 2.70.2 ex 0805 20 30  Monreales and Satsumas 58,70 2326 442,43 112,52 386,45 16985 46,91 111928 126,23 46,34 2.70.3 ex 0805 20 50  Mandarins and wilkings 92,63 3683 700,02 178,96 613,78 26433 73,24 171200 200,88 71,47 270 4 ex 0805 20 90 1  Tangerines and others 53,85 2134 405,90 103,22 354,54 15582 43,04 102687 115,81 42,51 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus 59,80 2 369 450,70 114,62 393,68 17302 47,79 114021 128,59 47,21 limonum), fresh 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), 125,00 4953 942,09 239,59 822,90 36167 99,90 238336 268,80 98,68 fresh £.90 Grapefruit, fresh : 2.90.1 ex 0805 40 00  white 45,44 1800 342,46 87,09 299,13 13147 36,31 86639 97,71 35,87 2.90.2 ex 0805 40 00  pink 58,85 2332 443,55 112,80 387,44 17028 47,03 112214 126,55 46,46 2.100 0806 10 11 0806 10 15 Table grapes 127,46 5050 960,59 244,30 839,06 36878 101,87 243017 274,08 100,62 0806 10 19j 2.110 0807 10 10 Water-melons 35,11 1391 264,62 67,30 231,14 10159 28,06 66946 75,50 27,71 LI 20 Melons (other than water-me ­ lons) : &gt;. 120.1 ex 0807 10 90  Amarillo, Cuper, Honey 52,69 2088 397,15 101,00 346,90 15246 42,11 100473 113,31 41,60 dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Futuro LI 20.2 ex 0807 10 90  other 92,69 3673 698,57 177,66 610,19 26818 74,08 176730 199,32 73,17 LI 30 0808 10 31 0808 10 33 0808 10 39 0808 10 51 0808 10 53 Apples 70,67 2800 532,63 135,46 465,24 20448 56,48 134749 151,97 55,79 0808 10 59 0808 10 81 0808 10 83 0808 10 89j '. 140 Pears LI 40.1 0808 20 31 0808 20 35 Pears lia )  Nashi Pyr^ ° 154,53 6123 1 164&gt;65 296,19 1017,30 44711 123,51 294641 332,30 121,99 0808 20 39 .140.2 0808 20 31 0808 ?n n 0808 20 35 Other 80,46 3188 606,39 154,21 529,67 23279 64,30 153409 173&gt;02 63'51 0808 20 39 4. 7. 94 Official Journal of the European Communities No L 180/ 15 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.150 0809 10 00 Apricots 85,48 3387 644,24 163,84 562,74 24733 68,32 162985 183,82 67,48 2.160 0809 20 201 0809 20 60 Cherries 97'39 3859 734,00 186,67 641,13 28178 77,84 185692 209,43 76,88 0809 20 80 2.170 ex 0809 30 90 Peaches 73,54 2928 555,49 142,26 484,19 21360 57,98 137634 159,51 56,63 2.180 ex 0809 30 10 Nectarines 207,11 8235 1565,19 400,15 1372,35 59102 163,75 382787 449,15 159,80 U9 ° 0809 40 19| Plums 131,83 5250 995,83 255'03 868,00 38293 103,95 246736 285,95 101,52 L200 0810 10 90l Strawberries 129,34 5146 981,42 250,04 857,09 36754 102,32 239858 280&gt;66 99-56 2.205 0810 20 10 Raspberries 1 232,1 49408 9305,36 2396,74 8133,50 344866 961,01 2323153 2685,64 922,33 2.210 0810 40 30 Fruit of the species Vaccinium 375,23 14869 2827,94 719,20 2470,16 108566 299,90 715431 806,89 296,22 myrtillus 2.220 081090 10 Kiwi fruit (Actinidia chinensis 107,32 4252 808,83 205,70 706,50 31051 85,77 204625 230,78 84,72 Planch.) £.230 ex 0810 90 80 Pomegranates 48,29 1953 364,38 93,69 318,81 13439 37,52 91577 105,04 35,97 1.240 ex 0810 90 80 Khakis (including Sharon 310,09 12287 2336,95 594,34 2041,29 89717 247,83 591218 666,80 244,79 fruit) &gt;.250 ex 0810 90 30 Lychees 587,30 23273 4426,16 1 125,67 3866,18 169923 469,39 1 119759 1262,90 463,64